USDC IN/ND case 2:10-cr-00010-PPS-PRC document 207 filed 01/15/21 page 1 of 6


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
              Plaintiff,                  )
                                          )
              v.                          )      NO. 2:10CR10-PPS
                                          )
SCOTT ADKINS,                             )
                                          )
              Defendant.                  )

                                OPINION AND ORDER

      Officers investigating a shipment of heroin from Canada to the United States

executed a search warrant at Scott Adkins’ residence, and during a consent search of his

computers discovered a large quantity of child pornography. [PSR, DE 105 at ¶¶20-28.]

Adkins entered a plea of guilty in this case to receipt of child pornography, and, in Case

No. 2:09CR32, to possession with intent to distribute heroin, as well as being a felon

unlawfully in possession of a firearm. Between the two cases, Adkins is serving an

aggregate prison term of 210 months and is confined at the Federal Medical Center in

Rochester, Minnesota. According to the Bureau of Prisons’ Inmate Locator, his

projected release date is January 10, 2025. Adkins previously sought compassionate

release under 18 U.S.C. §3582(c)(1)(A)(i), and I denied the request in an opinion dated

July 21, 2020. [DE 187.] Adkins has returned with a “Supplement” [DE 196] to that

motion. I earlier referred to his supplement as a motion for reconsideration of my

previous denial of compassionate release [DE 197], but that was a misnomer. It really is

a new motion. In either event, the matter is fully briefed and ready for disposition.
USDC IN/ND case 2:10-cr-00010-PPS-PRC document 207 filed 01/15/21 page 2 of 6


       The first issue in these types of matters is administrative exhaustion. Before

coming to court, a person seeking compassionate release must first request it from the

warden of his institution. Adkins has submitted a memorandum dated October 20,

2020 from the warden denying his second administrative request for a reduction in

sentence “based on concerns about COVID-19.” [DE 196 at 2.] In its response, the

government does not challenge Adkins’ satisfaction of the administrative exhaustion

requirement.

       Like the warden, however, I am not persuaded that Adkins demonstrates factual

developments that warrant the granting of compassionate release. Adkins’

supplement/motion consists of a single paragraph which lacks explanation or

discussion of the 70 pages of exhibits filed with it. [DE 196.] This left the government to

(reasonably) construe the motion as predicated on an increase in the number of cases of

COVID at FMC Rochester, in view of the October 23 “Notice to the FMC Inmate

Population” included among Adkins’ exhibits. [DE 198 at 2, citing DE 196 at 3.] In its

response, the government reported improvement in the prison’s COVID statistics, citing

the Bureau of Prisons’ COVID dashboard, found at www.bop.gov/coronavirus/

(accessed November 24, 2020). As of January 11, 2021, the data reported by the BOP for

FMC Rochester show that the situation has worsened significantly, with the confirmed

active cases increasing from 3 reported as of November 24 to 65 reported as of January

11, and the number of inmates recovered increasing from 101 to 285. Id. (accessed

January 11, 2021).


                                            2
USDC IN/ND case 2:10-cr-00010-PPS-PRC document 207 filed 01/15/21 page 3 of 6


       As I indicated earlier, Adkins’ motion does not articulate the factual develop-

ments he contends warrant his request for compassionate release. In his reply, Adkins

is more specific, making a number of allegations about the state of the pandemic at

FMC Rochester and the prison’s attempt (or failure) to appropriately respond. [DE 205

at 3-4.] Adkins’ filings are not sworn declarations or submitted under penalty of

perjury, and his allegations about the prison’s COVID-19 conditions are anecdotal and

unsupported by evidence. The government has no opportunity to respond to such

specific allegations made for the first time in Adkins’ reply.

       No specialized knowledge of epidemiology is required to understand that the

management of a highly infectious disease with an incubation period of up to 14 days

and the possibility of entirely asymptomatic carriers poses an enormous challenge for

the Bureau of Prisons. Prison facilities are not designed for social distancing and the

BOP’s ability to control inmate behavior so as to reduce transmission is extremely

limited. Based only on the anecdotal information Adkins has provided, I am not in a

position to determine that the prison’s handling of the COVID-19 outbreak is

unreasonably poor or exposes Adkins to extraordinary risk.

       As to that risk, Adkins again argues that his asthma renders him vulnerable to

more severe symptoms if he should contract COVID-19. [DE 205 at 3.] What the

Centers for Disease Control says is that “[h]aving moderate-to severe asthma might

increase your risk for severe illness from COVID-19.” https://www.cdc.gov/corona-

virus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html#asthm


                                             3
USDC IN/ND case 2:10-cr-00010-PPS-PRC document 207 filed 01/15/21 page 4 of 6


a (accessed January 11, 2011). The CDC’s recommendation is that people with asthma

“keep [it] under control” by following whatever “Asthma Action Plan” applies to their

case. [Id.] The record does not provide me a basis for making any determination about

the severity of Adkins’ asthma, but it does suggest (without any assertion to the

contrary by Adkins in his briefing) that his asthma is controlled with the use of an

Albuterol inhaler provided to him in prison. [DE 196 AT 66; DE 200 at 2, 24.]

      Adkins does not assert, much less support, a claim that his asthma is not well-

controlled or is severe. Adkins is housed in a medical facility where he has immediate

access to medical care, including care should he become infected with COVID-19.

Presumably every inmate at FPC Rochester has a significant health challenge, but the

pandemic cannot support releasing all of those inmates, and Adkins does not succeed in

showing that he presents unique circumstances that distinguish his case from all others

at risk of COVID at FMC Rochester.

      The COVID-19 pandemic is a scourge that has imposed great hardship and

suffering on millions of people across the world. But it does not warrant the wholesale

emptying of all prisons and jails. The special authority granted to sentencing judges by

the recent amendment to §3582(c)(1)(A) is quite narrow, and understandably so,

because it comes at the cost of truncating the carefully measured term of imprisonment

previously imposed, at the expense of all the sentencing factors and goals weighed in

determining that sentence. There are many facts and factors about the COVID-19

pandemic that can justly be called “extraordinary and compelling.” But the risk of


                                            4
USDC IN/ND case 2:10-cr-00010-PPS-PRC document 207 filed 01/15/21 page 5 of 6


infection, or even of possibly experiencing a severe case, is not necessarily enough to

meet that standard given the prevalence of the coronavirus generally at this time.

       Adkins cites my decision last summer granting compassionate release to a

defendant named Akeem Jackson. United States v. Jackson, Case No. 2:18-cr-86-PPS, 2020

WL 3396901 (N.D.Ind. June 19, 2020). No two cases are alike. Each compassionate

release petition presents distinct differences between the defendants, their offenses, and

their present circumstances. Although both petitioned from prisons in which a serious

outbreak of COVID had occurred, Jackson differed significantly from Adkins in terms

of criminal history (none versus substantial), culpability for the instant offense (minimal

versus full), and the present state of their respiratory health (compromised versus

controlled). In Adkins’ case, unlike Jackson’s, the requested reduction of his sentence

would be contrary to important sentencing factors prescribed in §3553(a). To release

Adkins now would reduce his sentence by more than 20%, which would not in my

judgment reflect the seriousness of his offenses, promote respect for the law, provide

just punishment, afford adequate deterrence to criminal conduct and protect the public

from further crimes by Adkins.

       I am not naive, and I am not unsympathetic to the realities of the pandemic,

which are frightening both in and out of institutional settings. But I remain convinced,

as I said last time, that “Adkins’ fears of possibly contracting the virus, and of possibly

experiencing severe complications if he does, are simply not ‘extraordinary and

compelling’ reasons to support his release at this point in time.” [DE 187 at 3.]


                                             5
USDC IN/ND case 2:10-cr-00010-PPS-PRC document 207 filed 01/15/21 page 6 of 6


      ACCORDINGLY:

      Defendant Scott Adkins’ request for compassionate release [DE 196] is DENIED.

      SO ORDERED.

      ENTERED: January 15, 2021.

                                      /s/ Philip P. Simon
                                      UNITED STATES DISTRICT JUDGE




                                         6
